Case:20-01947-jwo Doc #:490 Filed: 06/03/2021 Page 1of1

Commercial 2021 JUN -3 AM 9:29
Kitchen Services iM

May 27, 2021 ik

US BANKRUPTCY COURT

1 DIVISION AVE NORTH
GRAND RAPIDS, MI 49503

RE: BANKRUPTCY NOTICES
To Whom It May Concern:

We recently received a bankruptcy notice from United States Bankruptcy Court Western District of
Michigan for BARFLY VENTURES, LLC. There was a notice from the United States Post Office to
immediately contact the Bankruptcy Court identified on the notice for an address correction. The
address you have on file for our company, Commercial Kitchen Services, is incorrect. Please update your
file and remit future correspondence to:

Commercial Kitchen Services
808 Hanley Industrial Ct.
St. Louis, MO 63144

Please contact me if you have any questions.

Thank you,

Sar 4 OTN
Susan Borton
Collections Manager
Commercial Kitchen Services
808 Hanley Industrial Ct.

St. Louis, MO 63144
573-291-2770

susan@cks-stl.com

sb
